Citation Nr: 0105760	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for left knee disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from July 1965 to June 1968, 
June 1971 to March 1974 and December 1985 to December 1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

A rating action in July 1994 granted service connection for 
left knee strain with degenerative arthritis assigning a 10 
percent rating under Diagnostic Codes 5003, 5257, effective 
in May 1993.  A rating action in April 1995 increased the 
disability rating to 20 percent effective from the same May 
1993 date.  

In September 1998, the veteran filed his current claim for 
increase, seeking a rating in excess of the 20 percent then 
assigned.  A rating action in April 2000 awarded a 30 percent 
rating from the date of the veteran's September 1998 claim 
for increase.  The veteran has continued his appeal and the 
only issue properly before the Board at this time is that set 
out on the title page.  


REMAND

The veteran underwent VA orthopedic examination in January 
1999.  The examiner reported four prior surgeries on the left 
knee including an anterior cruciate ligament reconstruction.  
His last surgery was said to be an arthroscopic debridement 
of the medial meniscus for locking symptoms.  This surgery 
had helped reduce the pain associated with locking, but his 
knee still locked from 10 to 14 times a day.  He complained 
of pain, but not of swelling.  He complained of morning 
stiffness and difficulty in climbing stairs, but his range of 
motion was not encumbered.  He reported no flare-ups 
affecting range of motion or fatigability.  The diagnosis was 
degenerative joint disease, tricompartmental, left knee with 
continued symptoms of locking.  

On VA examination for the right wrist in March 1999, the 
veteran also complained of left knee pain.  He reported being 
able to drive for only about 2 hours and walk for 20 minutes 
due to his left knee pain.  There was some limping on the 
left, but the veteran was able to rise on toes and heel.  
Some impairment of coordination was noted in the left knee.  

A VA treating physician's statement of November 1999 
described the veteran's left knee problems and his treatment.  
He noted that the veteran had severe arthritic changes 
throughout the knee on x-ray.  He noted the presence of 
laxity in the anterior cruciate ligament and considerable 
abnormal motion of the knee with incongruity of the joint.  
The veteran was said to use a cane and a brace.  He indicated 
there was no further treatment available, and that eventually 
the veteran would have to choose between a total knee 
replacement and fusion.  His impression was severe post-
traumatic osteoarthritis of the left knee.  

The findings on VA examinations in January and March 1999 as 
well as the November 1999 letter from the VA physician 
document the increase in severity that served as the basis 
for the increase in the veteran's rating from 20 percent to 
30 percent under Diagnostic Code 5003-5257.  However, a 
review of the record reveals that the RO has not considered 
the veteran's claim in light of VAOGCPREC 23-97, which holds 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257 
under certain conditions.  Since the plain terms of 
Diagnostic Codes 5257 and 5003 suggest that they apply either 
to different disabilities or to different manifestations 
(limitation of motion v. instability) of the same disability, 
the evaluation of knee dysfunction under both Diagnostic 
Codes would not necessarily amount to pyramiding under 
38 C.F.R. § 4.14 (2000).  

In the present case, the January 1999 examiner reported that 
the veteran's range of motion was not encumbered.  There were 
no findings with respect to ranges of motion on the March 
1999 examination and in his November 1999 letter the treating 
physician noted considerable abnormal motion of the knee 
without specific findings.  

In order to assess the level of left knee disability to 
include whether separate ratings under Diagnostic Codes 5003 
and 5257 are warranted, additional development is deemed 
necessary.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his left knee disability, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his left 
knee disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  

The examination report must address the 
following matters: (a) Range of motion of 
the left knee, including flexion and 
extension testing, expressed in numerical 
values. (b) An opinion as to whether or 
not, and to what degree, any limitation 
of motion is due to pain. (c) Assess and 
discuss the existence and severity of any 
functional loss due to pain on motion, 
weakness, instability, fatigability, 
incoordination, or other limitation.  A 
complete rationale should be provided for 
any opinions rendered.  

3.  The RO should review the claims file 
to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.  
The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  In this regard, the RO must 
consider the veteran's claim for 
entitlement to an increased rating for 
his service-connected left knee 
disability with specific reference to the 
VA General Counsel's precedent opinion as 
to the possibility of separate ratings.  
See VAOPGCPREC 23-97.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case with the requisite period of time for a response 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

